DETAILED ACTION

This office action is responsive to communication(s) filed on 1/25/2021.
 	Claims 1-35 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
The information disclosure statement(s) filed 1/25/2021 has been considered. 


Allowable Subject Matter
Claims 1-35 are allowed.
Regarding claim 1, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest an integrated assembly , comprising: first conductive lines extending along a first direction; second conductive lines over the first conductive lines and extending along a second direction which crosses the first direction; capacitors over the second conductive lines; the second conductive lines being operatively proximate active structures to gatedly couple a first set of the capacitors to the first conductive lines through the active structures; shield structures between the first conductive lines and extending along the first direction; and a voltage source electrically coupled to the shield structures through a second set of the capacitors.
Regarding claims 2-15, they are allowable at least because they are dependent on independent claim 1.
The closest prior art, Crafts (US 6,064,588) discloses similar teachings but fails to disclose the limitations recited above. Crafts thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 16, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest an integrated assembly , comprising: first conductive lines extending along a first direction; second conductive lines over the first conductive lines and extending along a second direction which crosses the first direction; capacitors over the second conductive lines; each of the capacitors comprising a first electrode over the second conductive lines, a second electrode over the first electrode, and an insulative material between the first and second electrodes; the second electrodes being regions of a plate electrode; the plate electrode extending across all of the capacitors; the second conductive lines being operatively proximate active structures to gatedly couple a first set of the capacitors to the first conductive lines through the active structures; shield structures between the first conductive lines and extending along the first direction; the shield structures extending upwardly from a shield plate; and a reference source electrically coupled to the shield plate, and electrically coupled from the shield plate to the plate electrode through a second set of the capacitors.
Regarding claims 17-23, they are allowable at least because they are dependent on independent claim 16.
The closest prior art, Crafts (US 6,064,588) discloses similar teachings but fails to disclose the limitations recited above. Crafts thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 24, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest an integrated assembly , comprising: a first deck comprising: first digit lines; first memory cells coupled with the first digit lines; the first memory cells comprising first capacitors and a first plate electrode shared by the first capacitors; and first shield lines between the first digit lines; the first shield lines extending upwardly from a shield plate; a second deck over the first deck and comprising: second digit lines; second memory cells coupled with the second digit lines; the second memory cells comprising second capacitors and a second plate electrode shared by the second capacitors; and second shield lines between the second digit lines; a first voltage source electrically coupled to the shield plate, and electrically coupled from the shield plate to the first plate electrode through first access capacitors; and a second voltage source electrically coupled to second plate electrode, and electrically coupled from the second plate electrode to the second shield lines through second access capacitors.
Regarding claims 25-28, they are allowable at least because they are dependent on independent claim 24.
The closest prior art, Crafts (US 6,064,588) discloses similar teachings but fails to disclose the limitations recited above. Crafts thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 29, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest an integrated assembly , comprising: first digit lines; a first interconnect structure laterally offset from the first digit lines; first wordlines over the first digit lines; a first gating line over the first interconnect structure; first memory capacitors over the first wordlines; first access capacitors over the first gating line; a first capacitor plate electrode extending across the first memory capacitors and the first access capacitors and comprising upper electrodes of the first memory capacitors and the first access capacitors; a first set of first active structures over the first digit lines, the first wordlines being operatively proximate the first active structures of the first set to gatedly couple the first digit lines to the first memory capacitors; a second set of the first active structures over the first interconnect structure, the first gating line being operatively proximate the first active structures of the second set to gatedly couple the first interconnect structure to the first access capacitors; and first shield lines between the first digit lines and electrically coupled to the first interconnect structure; the first shield lines extending upwardly from a shield plate; a second deck over the first deck and comprising: second digit lines; a second interconnect structure laterally offset from the second digit lines; second wordlines over the second digit lines; a second gating line over the second interconnect structure; second memory capacitors over the second wordlines; second access capacitors over the second gating line; a second capacitor plate electrode extending across the second memory capacitors and the second access capacitors and comprising upper electrodes of the second memory capacitors and the second access capacitors; a first set of second active structures over the first digit lines, the second wordlines being operatively proximate the second active structures of the first set to gatedly couple the second digit lines to the second memory capacitors; a second set of the second active structures over the second interconnect structure, the second gating line being operatively proximate the second active structures of the second set to gatedly couple the second interconnect structure to the second access capacitors; and second shield lines between the second digit lines and electrically coupled to the second interconnect structure; a first voltage source electrically coupled to the shield plate, and electrically coupled from the shield plate to the first capacitor plate electrode through the first access capacitors; and a second voltage source electrically coupled to second capacitor plate electrode, and electrically coupled from the second capacitor plate electrode to the second shield lines through the second access capacitors.
Regarding claims 30-35, they are allowable at least because they are dependent on independent claim 29.
The closest prior art, Crafts (US 6,064,588) discloses similar teachings but fails to disclose the limitations recited above. Crafts thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Ting (US 20120213028) discloses a similar device design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827